DETAILED ACTION
The following Notice of Allowability is in reply to the AFCP 2.0 Response filed 2/19/2021 (“Feb. Resp.”). In the Feb. Resp., claims 21, 23-26, 28-31, 33-36, and 38-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 2/10/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Claim Interpretation
In the final Office action mailed 12/21/2020 starting on page 3, claims 21 and 26 were indicated as containing contingent limitations that had an effect on the broadest reasonable interpretation of these claims. Due to the claim amendments submitted in the Feb. Resp. and the Examiner’s Amendment below, claims 21 and 26 no longer contain contingent limitations.

Response to Arguments and Amendments
The previously presented claim objections and claim rejections under 35 U.S.C. § 102(a)(2) are withdrawn in light of the claim amendments submitted in the Feb. Resp. and in the Examiner’s Amendments below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This examiner’s amendment was discussed in an interview with Mario Donato (37,816) on 2/26/2021 and authorized by email on 3/1/2021.

The application has been amended as follows: 

Claim 21.	(Currently Amended) A method of receiving a signal by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a first synchronization signal/physical broadcast channel (SS/PBCH) block;
identifying a frequency position of a second SS/PBCH block associated with a control resource set (CORESET) for system information based on first information included in the first SS/PBCH block and second information included in the first SS/PBCH block, wherein the first SS/PBCH block is not associated with the CORESET; 
receiving, from the base station, the system information by monitoring a physical downlink control channel (PDCCH) in the CORESET based on the second SS/PBCH block; and
determining, based on the second information, that there is no SS/PBCH block including an associated CORESET within a global synchronization channel number (GSCN) range, besides the second wherein the first information corresponds to a first value within a second value range,
wherein the first SS/PBCH block is not associated with the CORESET for the system information, wherein the first information corresponds to the second value range.

Claim 24.	(Currently Amended) The method of claim 21, further comprising determining that there is no information on the second SS/PBCH block associated with the CORESET in the first SS/PBCH block, wherein the first information corresponds to the first value and the second information corresponds to a second value.

Claim 25.	(Currently Amended) The method of claim 21, wherein:
the frequency position of the second SS/PBCH block is determined based on a GSCN of the first SS/PBCH block and a GSCN offset,
the GSCN offset is indicated by the second information, wherein the first information corresponds to a third value within the second value range, and
the first information indicates a subcarrier offset between the first SS/PBCH block and a resource block grid.

transmitting, to a terminal, a first synchronization signal/physical broadcast channel (SS/PBCH) block;
transmitting, to the terminal, a second SS/PBCH block, wherein a frequency position of the second SS/PBCH block which is associated with a control resource set (CORESET) for system information is identified based on first information included in the first SS/PBCH block and second information included in the first SS/PBCH block, wherein the first SS/PBCH block is not associated with the CORESET; 
transmitting, to the terminal, the system information based on the second SS/PBCH block; and
indicating, using the second information, that there is no SS/PBCH block including an associated CORESET within a global synchronization channel number (GSCN) range, besides the second SS/PBCH block, wherein the first information corresponds to a first value within a second value range,
wherein the first SS/PBCH block is not associated with the CORESET for the system information, wherein the first information corresponds to the second value range.

Claim 29.	(Currently Amended) The method of claim 26, further comprising indicating that there is no information on the second SS/PBCH block associated with the CORESET in the first SS/PBCH block, wherein the first information corresponds to the first value and the second information corresponds to a second value.

Claim 30.	(Currently Amended) The method of claim 26, wherein:

the GSCN offset is indicated by the second information, wherein the first information corresponds to a third value within the second value range, and
the first information indicates a subcarrier offset between the first SS/PBCH block and a resource block grid.

Allowable Subject Matter
Claims 21, 23-26, 28-31, 33-36, and 38-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or makes obvious, either alone or when combined, all of the limitations as they are recited in at least independent claims 21, 26, 31, and 36. Claims 21 and 26 are directed to a method of receiving a signal by a terminal in a wireless communication system and a method of transmitting a signal by a base station in a wireless communication system, respectively. Claim 31 is directed to a terminal with functions that are virtually identical in scope to the steps of the method of claim 21. Claim 36 is directed to a base station with functions that are virtually identical in scope to the steps of the method of claim 26. As a result, for the same reasons that were presented in the final Office action mailed 12/21/2020 starting on page 8, claims 21, 23-26, 28-31, 33-36, and 38-40 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2019/0159226 describes a system for RMSI and CORESET information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/        	Primary Examiner, Art Unit 2413